                Case 18-10601-MFW                Doc 3206         Filed 01/27/21        Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                              x
    In re:                                                    :   Chapter 11
                                                              :
    THE WEINSTEIN COMPANY HOLDINGS                            :   Case No. 18-10601 (MFW)
    LLC, et al.,                                              :
                                                              :   (Jointly Administered)
                     Debtors.1                                :
                                                              :   Re: Docket No. 3136
                                                              x

          CERTIFICATION OF NO OBJECTION REGARDING THIRTY-FIRST
           MONTHLY APPLICATION OF CRAVATH, SWAINE & MOORE LLP
         FOR ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED
          AND FOR REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE
          DEBTORS AND DEBTORS IN POSSESSION FOR THE PERIOD FROM
        OCTOBER 1, 2020 THROUGH OCTOBER 31, 2020 (NO ORDER REQUIRED)

                   The undersigned hereby certifies that, as of the date hereof, he has received no

answer, objection or other responsive pleading with respect to the thirty-first monthly fee

application for compensation and reimbursement of expenses (the “Monthly Application”) of

Cravath, Swaine & Moore LLP (the “Applicant”) listed on Exhibit A attached hereto. The

Monthly Application was filed with the United States Bankruptcy Court for the District of

Delaware (the “Bankruptcy Court”) on December 16, 2020. The undersigned further certifies

that he has reviewed the Bankruptcy Court’s docket in these cases and no answer, objection or

other responsive pleading to the Monthly Application appears thereon. Pursuant to the Notice of

Fee Application filed with the Monthly Application, objections to the Monthly Application were

to be filed no later than January 5, 2021 at 4:00 p.m. (ET).


1
 The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of debtors in these cases, which are being jointly administered for procedural purposes
only, a complete list of the Debtors and the last four digits of their federal tax identification numbers is not provided
herein. A complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent
at http://dm.epiq11.com/twc.



RLF1 24699504v.1
               Case 18-10601-MFW        Doc 3206    Filed 01/27/21     Page 2 of 4




                   The Monthly Application was filed and served in accordance with the Order

Establishing Procedures for Interim Compensation and Reimbursement of Expenses of

Professionals, dated April 17, 2018 [Docket No. 247] (the “Interim Compensation Order”).

Pursuant to the Interim Compensation Order, the above-captioned debtors and debtors in

possession are authorized to pay the Applicant eighty percent (80%) of the fees and one hundred

percent (100%) of the expenses requested in the Monthly Application upon the filing of this

certification without the need for a further order of the Bankruptcy Court. A summary of the fees

and expenses sought by the Applicant is annexed hereto as Exhibit A.




                                                2
RLF1 24699504v.1
               Case 18-10601-MFW    Doc 3206     Filed 01/27/21    Page 3 of 4




 Dated: January 27, 2021
 Wilmington, Delaware
                                   /s/ David T. Queroli
                                   RICHARDS, LAYTON & FINGER, P.A.
                                   Mark D. Collins (No. 2981)
                                   Paul N. Heath (No. 3704)
                                   Zachary I. Shapiro (No. 5103)
                                   Brett M. Haywood (No. 6166)
                                   David T. Queroli (No. 6318)
                                   One Rodney Square
                                   920 North King Street
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 651-7700
                                   Facsimile: (302) 651-7701
                                   Email: collins@rlf.com
                                           heath@rlf.com
                                           shapiro@rlf.com
                                           haywood@rlf.com
                                           queroli@rlf.com

                                   - and -

                                   CRAVATH, SWAINE & MOORE LLP
                                   Paul H. Zumbro (admitted pro hac vice)
                                   George E. Zobitz (admitted pro hac vice)
                                   Karin A. DeMasi (admitted pro hac vice)
                                   Worldwide Plaza
                                   825 Eighth Avenue
                                   New York, New York 10019
                                   Telephone: (212) 474-1000
                                   Facsimile: (212) 474-3700
                                   Email: pzumbro@cravath.com
                                          jzobitz@cravath.com
                                          kdemasi@cravath.com


                                   Attorneys for the Debtors and Debtors in Possession




                                             3
RLF1 24699504v.1
                  Case 18-10601-MFW           Doc 3206     Filed 01/27/21        Page 4 of 4




                                                 EXHIBIT A

                                        Professional Fees and Expenses
                                           Monthly Fee Application

   Applicant        Fee Application       Total Fees      Total      Objection     Amount of     Amount of
                     Period, Filing       Requested     Expenses     Deadline:        Fees        Expenses
                    Date, Docket No.                    Requested                  Authorized    Authorized
                                                                                   to be Paid    to be Paid
                                                                                     @ 80%       @ 100%
Cravath, Swaine       Thirty-First        $249,991.00    $9,857.28    1/5/21       $199,992.80   $9,857.28
& Moore LLP           Monthly Fee
                      Application
(Counsel to the
Debtors and         Period: 10/1/20 –
Debtors in              10/31/20
Possession)
                     Filed: 12/16/20

                    [Docket No. 3136]




 RLF1 24699504v.1
